Citation Nr: 1003437	
Decision Date: 01/22/10    Archive Date: 02/01/10

DOCKET NO.  08-09 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a heart disability. 




REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The Veteran served on active duty from August 1945 to 
November 1946.  

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in St. Petersburg, Florida, (hereinafter RO).  The 
development requested by the Board in its January 2009 remand 
has been accomplished, and his case is now ready for 
appellate review. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

There is no competent evidence linking a current heart 
disability to service. 


CONCLUSION OF LAW

A heart disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2009). 
 

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  The duty to notify was fulfilled in the 
instant case by letter dated in January 2007 prior to initial 
adjudication that informed the appellant of the information 
and evidence necessary to prevail in his claim.  

As for the duty to assist, the service treatment reports and 
VA clinical reports have been obtained, and a VA opinion was 
completed in March 2007 as to whether the Veteran has a heart 
disability as a result of service.  The development requested 
by the Board in its January 2009 remand with respect to 
affording the Veteran a hearing was also completed, and the 
Veteran has not responded to a July 2009 letter informing him 
of his right to request a videoconference hearing.  Finally, 
the Veteran himself stated in May 2009 that he had no 
additional evidence to present and the Veteran's 
representative stated in September 2009 that all of the 
necessary evidence had been obtained.  As there is no 
indication that there are additional records that need to be 
obtained that would assist in the adjudication of the claim, 
the duty to assist has been fulfilled.  

II.  Legal Criteria/Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.304.  There are 
some disabilities, including heart disorders, for which 
service connection may be presumed if the disorder is 
manifested to a degree of 10 percent or more within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.
 
Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay statements may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability which may reasonably be 
observed by laypersons.  38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).

The service treatment reports reflect a normal entrance 
examination with respect to the heart.  Service treatment 
reports from January 1946 showed the Veteran stating that a 
civilian doctor told him he had a "double heart beat."  His 
complaints at that time included pericardial pain, dyspnea, 
fatigue and palpitations, and the diagnosis following an 
electrocardiogram was cardiac arrhythmia.  In March 1946, the 
Veteran complained about sharp chest pain, and an abnormal 
heart rhythm was noted.  May 1946 reports show the Veteran 
complaining about pain in the chest and shortness of breath, 
and the assessment following a three month hospital 
evaluation was an arrhythmia manifested as premature 
contractions and a functional systolic cardiac murmur.  The 
November 1946 separation examination noted a mitral systolic 
murmur.

Following separation from service, the Veteran was 
hospitalized at a VA medical facility for treatment of burns 
in March 1956, with the reports from this treatment showing 
the Veteran reporting occasional dyspnea on exertion and that 
he had an "irregular heart" in service.  The examination 
revealed a normal heart rhythm and heart tones that were 
heard distinctly.  There were no murmurs and peripheral 
circulation was good.  Thereafter, reports from an October 
1973 VA examination showed the Veteran complaining about a 
"pounding and fluttering sensation over the heart" and 
about having a fear of his heart stopping completely.  The 
examination at that time did not reveal any heart 
abnormalities and an electrocardiogram was within normal 
limits.  An electrocardiogram concluded in October 1975 as 
also normal.  

An October 2004 VA cardiac catheterization showed severe 
coronary artery disease and carotid stenosis.  In March 2007, 
a VA examiner reviewed the reports from this catheterization, 
the service treatment reports and other evidence contained in 
the claims file and concluded that the Veteran's coronary 
artery disease shown in October 2004 "is not caused by 
premature atrial beats in the military over 60 years ago" 
and stated that "[t]he premature atrial beats in the 
military are not the cause of the Veteran's present coronary 
artery stenoses," and that cardiac arrhythmia in the 
military "was not likely caused by arteriosclerosis of the 
coronary arteries."  Review of the remaining clinical 
evidence of record does not reveal an opinion from a medical 
professional linking a heart disability to service.  A 
statement was received in October 2007 from a person 
reporting that he has known the Veteran most of his life and 
that the Veteran worked with his family since he returned 
from the military.  He stated that from the time the Veteran 
first reported to work he had a heart condition that 
prevented hard labor.  He also indicated that the Veteran was 
taking nitroglycerin from the time he first worked for his 
family.

The heart murmur and arrhythmia shown in service are not 
"disabilities" for VA compensation purposes, as they were 
characterized as non-pathologic in the March 2007 VA medical 
opinion, any such congenital or developmental heart defects 
may not be service-connected because they are not diseases or 
injuries under the law, 38 C.F.R. §§ 3.303(c), 4.9; Beno v. 
Principi, 3 Vet. App. 439 (1992), and as they have since 
resolved, there is no basis for finding they caused 
impairment for which compensation could be paid.  As for the 
Veteran's assertions that he has a heart disorder that his 
related to service, such assertions cannot be used to 
establish a claim as a layperson is not qualified to render a 
medical opinion regarding the etiology of disorders and 
disabilities.  Espiritu; cf. Jandreau.  Also weighing against 
the veteran's claim is the fact that several decades that 
have elapsed since service and the development of his 
coronary artery disease.  See Mense v. Derwinski, 1 Vet. App. 
354, 356 (1991) (holding that VA did not err in denying 
service connection when the veteran failed to provide 
evidence which demonstrated continuity of symptomatology, and 
failed to account for the lengthy time period for which there 
is no clinical documentation of his low back condition).  

In short, the Board finds that the lay statements in the 
present case are outweighed by the negative VA medical 
opinion rendered in March 2007 and the lack of any other 
competent medical evidence to support a conclusion that there 
is an etiologic relationship between a current heart disorder 
and service.  As such, the claim for service connection for a 
heart disability must be denied.  Hickson, supra.  In 
reaching this decision, the Board considered the doctrine of 
reasonable doubt; however, as the preponderance of the 
evidence is against the Veteran's claim for service 
connection for a heart disability, the doctrine is not for 
application.  Gilbert, supra.  

ORDER

Entitlement to service connection for a heart disability is 
denied.  


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


